Title: From Thomas Jefferson to Edmond Charles Genet, 16 August 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia Aug. 16. 1793.

The President of the US. has received the letter which you addressed to him from New York on the 13th. instant, and I am desired to observe to you that it is not the established course for the diplomatic characters residing here to have any direct correspondence with him. The Secretary of state is the organ thro’ which their communications should pass.
The President does not concieve it to be within the line of propriety or duty for him to bear evidence against a declaration which, whether made to him or others, is perhaps immaterial. He therefore declines interfering in the case. I have the honor to be with great respect, Sir, Your most obedt. & most humble servt

Th: Jefferson

